Citation Nr: 1310497	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  12-04 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a claimed lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the RO.  

This Board remanded the case to the RO for additional development of the record in November 2012.

A review of the Virtual VA paperless claims processing system reveals VA treatment records that are pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The currently demonstrated lumbar spine degenerative changes including arthritis are not showed to be due to an event or incident of the Veteran's period of active service. 

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a low back disorder since service.



CONCLUSION OF LAW

The Veteran's disability manifested by low back degenerative changes including arthritis is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in March 2010.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Furthermore, following the Board remand in November 2012, the Veteran was sent a letter dated November 2012 notifying him that the RO was developing additional evidence concerning his appeal.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA and private post-service medical records and lay statements have been associated with the record.  

With regards to service treatment records, the Veteran was notified in a letter dated May 2010 that his service treatment records were unavailable due to the 1973 fire.  He was notified in that letter of acceptable substitutes for service treatment records which he may furnish to VA.  

A formal finding was issued in June 2010 that all procedures and efforts to secure the Veteran's service treatment records were diligently followed, and that these records were unavailable.

The Veteran was afforded a VA examination in February 2013 and the examiner provided a physical examination and etiological opinion with respect to the current claim pursuant to the November 2012 Board remand.  

The Board finds that the VA examination was fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported history, and provided an opinion that is consistent with the rest of the evidence of record.  

Thus, with respect to the Veteran's claim, there is no additional evidence that needs to be obtained.  


Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection will be presumed for certain chronic diseases if manifested to a compensable degree within 1 year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology, which requires a showing "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).  

However, the continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service, and then again at any later date, is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Analysis

As stated, in order to establish service connection for a claimed disability, there must be (1) evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi.

In this case, there is evidence of a current disability as first shown by the medical evidence of record beginning with January 1992 X-ray studies conducted by a private physician.  Other private and VA treatment records dating from 2003 to 2010, and the recent February 2013 VA examination confirm that the Veteran has a reported history of lumbar spine problems and a current lumbar spine degenerative changes including arthritis.

In statements made in connection with the appeal, the Veteran asserts that he sustained an in-service injury to his back.  He purportedly fell while wearing full field gear and believes that his back problems began from this incident.  He reports receiving treatment in 1954 or 1955 and being given cortisone shots in his lower spine during service.  He also reports being treated in the first year after service by a private doctor who is now deceased.  

To the extent that the Veteran may be asserting that he has a continuity of symptomatology for his back disorder since service, the currently demonstrated lumbar spine spondylosis or arthritis is one of the chronic diseases enumerated under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

As previously discussed, the service treatment records are unavailable and thus cannot confirm any in-service injury to the back or any complaints, treatments, diagnoses of a back disorder in service.  

Even accepting as true that the Veteran sustained an in-service injury to his lumbar spine, the key component is whether there is evidence of a nexus between the claimed in-service injury and the current disability.  

While the Veteran is competent to describe his lumbar spine disorder, he is not competent to provide probative evidence as to the etiology of the claimed low back disorder.  See Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n.4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  

There is one medical opinion addressing whether a relationship exists between the Veteran's purported in-service back injury and his current disability - the February 2013 VA examiner's opinion.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must determine the weight to be accorded to the opinion based on the quality of the evidence.

The February 2013 VA examiner's opinion weighs against the claim of service connection, as he opined that the current degenerative lumbar spondylosis was not caused by or the result of an injury claimed during active duty service.  

The diagnoses were those of mild arthritic changes at L4-5 and spinal stenosis secondary to herniated nucleus pulposis.  

Instead, the VA examiner attributed the current findings to conditions that occurred after the Veteran's service.  He cited medical literature which stated that disc degeneration and accompanying arthritis was a common development.  Age-related changes were present in 40 percent of adults over the age of 35 and in almost all individuals over the age of 50.  

Furthermore, the VA examiner provided substantial rationale for his medical opinion.  He elaborated that the September 2003 MRI of the lumbar spine was silent for objective evidence of residuals of lumbar injury in the form of wedge or compression fracture.  

The findings from that MRI of central canal stenosis and severe, right, lateral recess stenosis at L4-L5 and L3-L4 were noted to be consistent with general wear and tear due to aging, especially when performing jobs that require constant sitting, squatting, or lifting.  He attributes the medical findings of record to be a part of the normal process of aging or wear and tear.  

Moreover, the examiner commented that there is a significant silent interval between the Veteran's separation from military service in 1955 and evidence of him receiving any care for his claimed lumbar condition (approximately 35 years).  He found that there was no objective radiographic evidence of any residuals of injury or chronic disability due to residuals of an injury in service.  Thus, the VA examiner concluded that the Veteran's lumbar spondylosis was a stand-alone entity, unrelated to service.

The Board finds the February 2013 VA examiner's opinion to be highly probative.  The examiner performed a full physical examination of the Veteran, considered the Veteran's self-reported history, reviewed the claims file, considered the functional impact of the Veteran's back disability, and conducted all pertinent testing, to include range of motion tests and imaging studies.  

Based on the current physical findings and the medical evidence of record, the VA examiner provided an opinion based on his specialized medical knowledge and provided adequate supporting rationale for his opinion.

The Board notes that the VA and private treatment records do not relate the Veteran's current low back disorder to an event in service.  Instead, there are various contradictory statements noted in the record, and the Veteran's more recent statements as to the onset of his back problems appear to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Significantly, on his application for VA pension benefits submitted in February 1993, the Veteran indicated that he had a lumbar condition that began in June 1989, which was over 30 years following separation from service.  

Furthermore, the medical evidence of record shows that the Veteran first was seeking treatment for his back condition beginning from the early 1990's.  The VA outpatient notes from January 2004 also show that the Veteran sustained an injury to his back in 1995.  An August 2009 VA treatment note indicated that the Veteran reported a history of lower back pain for the past 14 years.  As such, the Veteran's current lay assertions are of limited probative weight.  

These statements were made in connection with treatment, prior to the filing a disability claim in February 2010, and are highly probative.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Thus, on his record, any assertions of having had low back pain since service are not found to be credible for the purpose of establishing a continuity of symptomatology for the purpose of linking the current low back disorder to service.   

Accordingly, on this record, the claim of service connection for a lumbar spine disorder must denied. 

In reaching this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


